Citation Nr: 0502199	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  91-56 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement of the appellant to recognition by the Department 
of Veterans Affairs (VA) as the surviving spouse of the 
veteran for the purpose of receiving VA death benefits.  


REPRESENTATION


Appellant represented by:	Michael B. Roberts, Attorney
Appellee represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to April 
1960, and he died in March 1980.  This is a contested claim.  
The appellant ("[redacted]")is the veteran's legal widow; the 
appellee ("[redacted]") has been recognized as the veteran's 
surviving spouse by VA under a marriage deemed valid for VA 
purposes.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1989 administrative decision by the VA 
Regional Office (RO) in San Francisco, California, that the 
appellant was not entitled to VA death benefits as the 
veteran's legal widow based on a lack of continuous 
cohabitation.  It was held that the appellee was entitled to 
VA death benefits because her marriage to the veteran was 
deemed valid for VA purposes.  The appellant appealed from 
that decision.  The appellant also testified at RO hearings 
held in Waco, Texas, in October 1989 and May 1990, before the 
Board in Washington, D.C. in August 1991, and before the 
undersigned member of Board during a hearing at the Waco RO 
(i.e. a Travel Board hearing) in September 1995.  

In November 1991, July 1992, and February 1997, this matter 
was remanded by the Board to the RO for further development.  

In May 1998, the Board issued a decision denying the 
appellant's claim.  Thereafter, the appellant appealed this 
matter to the United States Court of Appeals for Veterans 
Claims (Court).

In July 2000, the Court vacated the Board's May 1998 
decision, and remanded the matter for readjudication 
consistent with its opinion.  

The Board further notes that the appellant had been 
represented in this matter by a service organization, but she 
revoked that representation in July 2001.  Her motion to 
appoint a new representative and for a video conference 
hearing before the Board were denied by the Board because the 
motions were received more than 90 days after she was 
informed of the transfer of her records to the Board and good 
cause for the delay in filing the motion was not 
demonstrated.  

The Board again denied the appellant's claim in November 
2001, and the appellant again appealed to the Court.  She was 
represented before the Court by an attorney who now also 
represents her in this matter before the Board.  By Order 
dated in February 2003, the Court granted a joint motion of 
the parties; vacated the Board's November 2001 decision, and 
remanded the appeal to the Board for further development in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In November 2003, the Board granted the appellant's Motion to 
Advance her appeal on the Board's docket.  The Board again  
remanded the case to the RO in November 2003 for compliance 
with the Court's Order, and the case has now been returned to 
the Board for further appellate consideration.  Arguments 
have been received from the appellant's attorney and from the 
appellee's representative.  

In the arguments submitted to the Board, the appellant's 
attorney has insisted on putting the cart before the horse by 
actively pursuing the appellant's claim seeking VA Dependency 
and Indemnity Compensation (DIC) benefits.  For example, he 
has recently (October 2004 and January 2005) argued that the 
RO must provide to him copies of the veteran's military 
medical and administrative records and copies of extensive 
VA, private, and military inpatient records that are not 
already contained in the VA claims file (a copy of which has 
already been provided to him).  Aside from the probability 
that the RO does not have these records, it appears that 
these medical records, etc., could only be relevant to the 
question of DIC entitlement, i.e., service connection for the 
cause of the veteran's death, etc., since the attorney has 
cited to 38 C.F.R. §§ 3.22 and 3.312 (both of which are DIC 
provisions) in support of his request.  However, as the Board 
has previously indicated, unless and until the appellant is 
recognized by VA as the veteran's surviving spouse, the 
appellant is not a proper claimant for any death benefits 
administered by VA.  The attorney's request for these records 
is therefore rejected as premature and inappropriate at the 
present time.  

Likewise, the RO essentially accorded the appellant with a de 
novo adjudication of her claim in the September 2004 
supplemental statement of the case.  The attorney's request 
for a remand of this appeal so that the RO can accord the 
appellant a de novo reconsideration of its September 2004 
decision is also rejected as inappropriate and superfluous 
since the Board will conduct its own de novo review of the 
evidence in the present decision.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  The appellant and the veteran were legally married in 
December 1959; they were never legally divorced.

3.  The appellant and the veteran separated in late 1960 or 
1961; the separation was not the result of misconduct by the 
veteran or procured by the veteran; the separation was 
neither temporary nor ordinary.  

4.  The appellant and the veteran did not thereafter 
reconcile to the point of resuming a marital relationship; 
she was not cohabiting with the veteran when he died.  

5.  The veteran's death occurred in March 1980.  

6.  The appellee and the veteran entered into a legally 
invalid marriage in October 1964; however, the appellee has 
been recognized by the RO as the surviving spouse of the 
veteran on the basis of a "deemed valid" marriage to the 
veteran.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.50, 3.52, 
3.53 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she should be entitled to VA 
death benefits as surviving spouse of the veteran, as she was 
the lawful spouse of the veteran at the time of his death and 
was not at fault in the separation between herself and the 
veteran.  

The appellee and her representative essentially argue that 
she should remain entitled to VA death benefits as surviving 
spouse of the veteran, because, when she married the veteran 
in October 1964, she was unaware that he had previously been 
married to the appellant, and she was without fault in the 
separation between herself and the veteran.  

Initially, the VCAA was signed into law in November 2000 and 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
or her possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified both parties of the evidence and information needed 
to substantiate the current claim, the information that 
should be provided to enable the RO to obtain evidence on 
their behalf, the assistance that VA would provide to obtain 
evidence and information on their behalf, and the evidence 
either party should submit if she did not desire the RO to 
obtain the evidence on her behalf.  See, e.g., the letters 
addressed to the appellant and the appellee by the RO dated 
March 18 and April 1, 2004.  In these letters, the RO 
specifically informed both parties of the current status of 
the appellant's claim and of the evidence already of record 
in support of that claim, and of what the evidence must show 
in order to support the claim.  Both parties were also asked 
to inform the RO of any additional evidence or information 
which they thought would support their opposing claims, so 
that the RO could attempt to obtain this additional evidence 
for them.  Moreover, since both parties were informed of the 
evidence that would be pertinent and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
appellant and the appellee were both on notice of the fact 
that they should submit any pertinent evidence in their 
possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With the exception of military and medical records pertinent 
only to a DIC claim, neither party nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claim seeking VA 
recognition as the veteran's surviving spouse or to oppose 
it, and the Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in March 1989, long before the 
enactment of the VCAA in November 2000.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in September 2004 after the final VCAA 
letters were issued in March and April 2004.  There is no 
indication or reason to believe that that the ultimate 
decision of the RO on the merits of this claim would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's claim.  


I.  Background

In April 1960 the veteran submitted an application for VA 
disability benefits, in which he indicated that he was 
married to the appellant.  In the application, he listed a 
Berkeley, California, address.  A marriage certificate 
received in May 1960 reflects that the veteran married the 
appellant, [redacted], in December 1959 in New Mexico.  In a May 
1960 letter to the RO, the veteran indicated that the 
appellant's three children (he was not the father) were his 
dependents.  

An April 1961 VA hospital report lists the veteran's brother, 
[redacted], as his next of kin.  In a September 1961 
declaration of marital status form, the veteran indicated 
that he and the appellant were separated and that the 
appellant had "moved away" in December 1960.  At that time, 
he was claiming no dependent children.  He listed an Oakland, 
California, address for himself, noting that the appellant's 
address was unknown to him.  

In November 1961, the San Francisco RO wrote to the appellant 
at a Berkeley address (different than that previously listed 
by the veteran in the April 1960 application) concerning her 
recognition as a dependent of the veteran for VA purposes.  
The RO pointed out that the veteran had informed them that, 
as of September 1961, he no longer claimed any children as 
dependents and that he and the appellant had been separated 
since December 1960.  

According to a December 1961 report of contact form, the 
appellant called the RO in San Francisco to complain about 
the November 1961 letter.  She indicated that she wanted 
nothing from the veteran except a divorce that she would 
obtain when she was able.  This form notes that the appellant 
called from the Berkeley address where the November 1961 RO 
letter was sent.  The person who filled out this form at the 
RO noted that the veteran's claims folder was not available 
during the conversation.  

An April 1962 VA hospital report of treatment of the veteran 
lists the same address for him in Oakland as noted in the 
September 1961 marital status report.  Correspondence from 
the RO in September and October 1962 lists the veteran's 
address as being in Berkeley, an address entirely different 
from the Berkeley addresses previously of record (in fact, a 
"dummy award" form has the Oakland address crossed out and 
the Berkeley address written in below it).  

In a November 7, 1962, declaration of marital status form, 
the veteran indicated that he and the appellant had separated 
in November 1961 and that they "had never [gotten] along."  
With regard to a question concerning his current spouse, he 
indicated that he was not married but he had been living with 
another woman for one year.  He also provided a copy of a 
birth certificate reflecting the birth of his daughter 
[redacted] in July 1962.  The appellee, [redacted], was listed as the 
mother, and her address, as well as the veteran's (on the 
birth certificate and marital status form, respectively), was 
listed as being in Oakland, the same Oakland address 
previously indicated by the veteran in September 1961 and in 
the April 1962 VA hospital report.  Thus, it is clear that at 
this point the veteran and [redacted] had separated, and he was 
living with [redacted], although he did not claim that they were 
married.  

In a November 19, 1962, statement, the veteran, who now 
listed the Berkeley address (the same address used in the 
September and October correspondence from the RO), noted that 
he had custody of [redacted] and was supporting her.  The same 
address was listed in December 1962 correspondence from the 
RO, as well as in a statement from the veteran received in 
May 1964.  

Records from the VA hospital in Livermore, California, dated 
in April 1965, list the appellee, [redacted], as the veteran's next 
of kin (his "wife").  They also list a Richmond, 
California, address for both of them.  A May 5, 1965, 
document was signed by the appellee as the veteran's wife 
(apparently in conjunction with a welfare claim made by her 
and/or the veteran) and lists the Oakland address.  In a 
statement received on May 17, 1965, the veteran listed his 
permanent address as being in Richmond, California (the same 
listed in the April 1965 VA hospital report).  This same 
address was listed in correspondence from the RO (including 
compensation award letters) dated in August 1965 and in 1973.  

A June 1975 VA orthopedic examination report lists a 
different Richmond, California, address for the veteran, and 
this address was listed by the veteran in a July 1965 claim 
for an increased rating for his service-connected 
disabilities.  This address was also listed in subsequent 
correspondence from the RO and the veteran, including in 1976 
and 1978.  

In a May 1979 declaration of marital status form, the veteran 
indicated that he was married to the appellee, [redacted], in 
October 1967 (a marriage certificate received in June 1981 
reveals that they were actually married in October 1964) and 
that they were still married.  The veteran denied being 
previously married and listed the Richmond address as his 
residence on this form.  Also listed were two additional 
children of the appellee and the veteran, [redacted], born in 
May 1964, and [redacted], born in October 1965.  Birth 
certificates for the children were attached to the status 
form, and list the mother's ([redacted]'s) Oakland address.  

In June 1979 the RO wrote the veteran at the Richmond address 
and indicated that they needed to know the date his marriage 
to the appellant, [redacted], ended before they could authorize a 
dependency allowance for the appellee, [redacted].  In a statement 
received in October 1979, the veteran indicated that [redacted] 
and [redacted] were now living with him at the Richmond address, 
and had been since January 1979 and October 1, 1979, 
respectively.  By letter dated in December 1979, the RO 
informed the veteran that these children had been added to 
his compensation award, but that, essentially, they still 
needed information regarding the appellant's divorce from 
[redacted] before his "present wife," the appellee, could be 
added to his award.  

The veteran died on March [redacted], 1980.  His death certificate 
lists the appellee, [redacted], as his surviving spouse, and the 
Richmond address was listed as his usual address.  

In April 1980, the RO received an application for burial 
benefits from the veteran's brother [redacted].  In it, he 
noted that the veteran was divorced at the time of his death, 
and that there were no surviving children.  The RO also 
received an application for burial benefits from [redacted] in 
April 1980, in which she noted that she was married to the 
veteran at the time of his death and there were surviving 
children; she listed an Oakland address for herself.  The 
Board notes that both [redacted] and [redacted] signed a March 1980 
statement of expenses form from the funeral home.  

In March 1981, [redacted] submitted an application for VA death 
benefits as the surviving spouse of the veteran.  She 
indicated that the veteran had been married once, to her, and 
that she had been married twice.  She indicated that she and 
the veteran had separated in 1969 and reconciled in 1972, and 
that they had separated a few months later in 1972 because of 
incompatibility, and remained separated until the veteran's 
death.  The appellee related that the veteran's conduct and 
drinking had caused the separation.  

In March 1981, the appellee submitted affidavits from four 
acquaintances, who all indicated that she was separated from 
the veteran from time to time because of his drinking and 
cruelty to her and their children, and that this kept him 
from providing for his family properly.  

In a June 1981 statement, the appellee related that she and 
the veteran had separated because of his drinking problem.  
She related that they separated around the middle of 1966, 
went back together and lived in Oakland in 1967, and then 
separated again in 1969.  She said that she did not know 
anything about his prior marriage to the appellant at the 
time they were married and that she thought their marriage 
was legal.  She indicated that she and the veteran had spoken 
about a reconciliation approximately two months prior to the 
veteran's death.  She also indicated that they had never 
filed for a legal separation because the veteran always felt 
they would get back together.  

In statements received in June 1981, the veteran's "step-
daughters" ([redacted]'s children from a prior marriage) indicated 
that they were aware that a reconciliation between the 
veteran and [redacted] was prevented only by the veteran's illness, 
that the veteran called [redacted] to his bedside in his final 
illness, and that she was there until the end.  

In November 1981 [redacted], the appellee, was awarded VA death 
pension benefits as the surviving spouse of the veteran, 
effective March 1981.  

In June 1988, [redacted], the appellant, submitted a copy of her 
and the veteran's December 1959 marriage certificate.  In 
July 1988 correspondence to her Congressman (a copy of which 
was associated with the claims folder), [redacted] claimed that the 
veteran had never filed for a divorce, and that she was his 
legal spouse at the time of his death and should be entitled 
to any VA benefits.   

Thereafter, in late 1988, [redacted] filed claims for VA death 
benefits as surviving spouse of the veteran.  She indicated 
that the veteran had been married once, to her, and that the 
marriage had ended with his death in March 1980.  She related 
that she had been married on three occasions, and that her 
first and second marriages had ended by divorce in 1951 and 
1954, respectively.

[redacted] further indicated that she and the veteran had not lived 
together continuously from the date of marriage until the 
date of his death.  She stated that his doctors told her he 
had a brain tumor that caused him to act peculiarly, and told 
her not to antagonize him because it would make him worse.  
She further stated that her family in Texas needed her as 
there had been a death in the family and that she also needed 
their support, so she went back to Texas.  She related that 
she tried to contact the veteran on many occasions but was 
unable to reach him.  She indicated that his family would not 
give him messages that she had called, and/or told her that 
he was living with a woman in California.  She noted that she 
was aware that [redacted] had been in receipt of VA benefits the 
past eight years, but that [redacted] was not the veteran's wife 
because she ([redacted]) and the veteran were never divorced.  

In a statement received in November 1988, [redacted] indicated that 
she was not aware of any marriage between the veteran and the 
appellant.  She stated that the veteran had told her at the 
time of their marriage, and always maintained afterward, that 
there had never been a legal marriage to [redacted].  

In the appealed March 1989 administrative decision, it was 
held that the appellant was not entitled to benefits as 
surviving spouse of the veteran because of a lack of 
continuous cohabitation, but that [redacted] continued to be 
entitled to VA benefits because her October 1964 marriage to 
he veteran was deemed valid for VA purposes.  

A photocopy of a March 1989 letter from the veteran's sister, 
[redacted], apparently provided by the appellant, is addressed 
to her "sister-in-law" and indicates that when she visited 
the veteran, he was living alone in Richmond, and that "that 
woman [who was supposed] to have been his wife stayed some 
place else."  

There is also of record an undated letter from the veteran's 
brother, [redacted], (which was also apparently provided by the 
appellant) in which he expresses gratitude for money sent 
him.  His address is listed in Richmond.  

In a statement received in April 1989, someone named [redacted] 
indicated that she had met the appellant and the veteran in 
or about 1962 in California while working with the appellant.  
She related that in 1975 the appellant went to Texas to visit 
her mother who was ill, and that the veteran hoped to join 
her in Texas at a later date.  However, she continued, a 
month passed and the appellant did not hear from the veteran, 
so she returned to California looking for him but could not 
find him.  [redacted] noted that the appellant also returned in 
1978 and 1982 to look for the veteran.  

During an October 1989 RO hearing, the appellant testified 
that soon after they were married and the veteran was 
released from a VA hospital, he began drinking heavily, and 
was in and out of the hospital.  She indicated that the 
September 1961 marital status form submitted by the veteran, 
in which he indicated that she had moved away in December 
1960, was incorrect.  She noted that she "was there" and 
that VA had written her a letter regarding her prior marital 
status.  She noted that she had been sick at the time and had 
had a hysterectomy in 1961.  

The appellant further testified that for a period of time 
while the veteran was hospitalized, she resided with her 
brother-in-law, and eventually moved to a place of her own in 
Oakland.  She noted that she had borrowed money from the 
veteran to make the move, that he knew where she was, and 
that he would be in and out of the hospital and stay with her 
at times.  She clarified this testimony by stating that, 
according to her knowledge, when the veteran was not in the 
hospital, he stayed with her, and when he was not with her, 
he was in the hospital.  

The appellant went on to testify that she did not recall the 
conversation summarized in the above noted report of contact 
form dated in December 1961, wherein she indicated that she 
wanted nothing to do with the veteran except for a divorce.  
She again noted that she was very sick at the time.  She 
elaborated on her sickness, testifying that the veteran would 
become intoxicated and strike her, and that as a result of 
being struck, she had to have an operation in 1961.  She then 
indicated that after 1961 the veteran would stay with her at 
times and leave at times.

The appellant further related that she met [redacted] in about 
December 1961, and noted that they had resided not far from 
each other.  She indicated that she had asked [redacted]. not to 
give the veteran any drinks.  

The appellant also testified that the veteran's November 1962 
declaration was also incorrect in that it noted that she and 
the veteran had separated in November 1961.  In fact, she 
related that, in 1962, she and the veteran had moved to San 
Francisco because her daughter was expecting a child, and 
that from 1962 to 1969 the veteran was living with her in San 
Francisco.  She did note that the veteran would become 
intoxicated and stay away for some two months at a time.  The 
appellant indicated that she let the veteran do what he 
wanted as doctors had told her not to do anything to upset 
him.  She indicated that she thought the veteran was living 
in San Francisco with her at the time (October 1964) he 
allegedly married [redacted], and that any address listed by the 
veteran at the time, other than her address in San Francisco, 
was false.  She also reported that between 1969 and 1972 the 
veteran was living with her.

The appellant further testified that she never began divorce 
proceedings, and that the veteran had also told her he would 
never obtain a divorce.  She indicated that any separation 
was the veteran's decision and not hers.  She related that 
she wanted to remain married to the veteran because he was 
sick and needed her.  She indicated the veteran never told 
her he had married [redacted], and that [redacted] had never told her she 
was married to the veteran.  Regarding any children born out 
of the relationship between the veteran and [redacted], the 
appellant related that she had been told in 1960 by a 
doctor(s) that the veteran had been tested and was impotent.  

The appellant further related that, in 1974, she left 
California and went to Texas to attend a funeral.  She 
indicated that she had returned to California that same year, 
saw the veteran, then returned to Texas in 1975 because her 
mother was ill.  She noted that the veteran had given her 
permission to return.  The appellant testified that she 
stayed there for one month and returned to San Francisco to 
search for the veteran, but he had disappeared.  Thereafter, 
she stayed in California for two months and then went back to 
Texas.  She indicated that she returned to California 
periodically thereafter, until 1982.  She noted that she 
never remarried or lived with any other man as husband and 
wife.  

Various statements, dated in April 1989, were submitted by 
the appellant at the October 1989 hearing.  In one, [redacted] 
indicated that the appellant and the veteran were married 
from 1959 to 1975, that they were not divorced, and that the 
appellant and veteran lost contact with each other when the 
appellant went to Texas to care for her sick mother.  He 
noted that the appellant tried to contact the veteran through 
post office(s) and police department(s) in Richmond and 
Martinez, California.  "[redacted]" indicated that she met the 
appellant and the veteran in 1964.  She stated that the 
appellant, with the veteran's permission, would fly to Texas 
every six months after they met until 1975, that at some 
point the veteran failed to go to Texas as planned, and the 
appellant was unable to locate him.  

A sheriff in Texas indicated that the appellant had 
approached him in 1975 asking how to go about locating her 
husband, and a Texas banker indicated that he had loaned the 
appellant money to help finance the trips to California she 
started making in 1975.  He noted that loans were made to her 
under a last name different than the veteran's.  Finally, 
"[redacted]" indicated that the appellant told her in 1975 that 
she had not heard from the veteran and was unable to locate 
him.   

The appellant again appeared at a hearing at the RO in May 
1990, and testified that she had appeared before an 
administrative law judge for the Social Security 
Administration (SSA) in March 1990.  A copy of a March 1990 
decision by the administrative law judge was provided 
reflecting that the appellant was found to be the legal widow 
of the veteran and entitled to SSA widow's insurance 
benefits.

According to a May 1991 report of contact form, the appellant 
contacted the San Francisco RO and related that she now 
realized that the veteran had lived a double life with a 
woman in California and a wife (herself) in Texas.  She noted 
that he had "commuted often."

In a June 1991 statement, the appellant's daughter [redacted] 
related that the veteran would not support the family 100 
percent of the time, and that he would also become 
intoxicated and sometimes leave for days, or even months, at 
a time.  She indicated that, in 1975, her grandmother had 
become ill in Texas, and the veteran had given her mother 
some money to go to Texas to care for her mother.  She stated 
that subsequently her mother had gone back to California to 
try and find the veteran and found that all of her furniture 
and clothes were gone from their apartment.  The appellant 
apparently called the police and everyone she knew trying to 
find the veteran, to no avail.  [redacted] noted that the 
appellant finally returned to Texas, but never deserted the 
veteran, pointing out that he had deserted her.  [redacted] 
reported that her mother had never given up on her love for 
the veteran.

In an August 1991 statement, a person named [redacted] indicated 
that she had known the appellant and her mother for years.  
She stated that the appellant came to Texas in November 1961 
to get her children, and left in December 1961 to return to 
San Francisco.

In another August 1991 statement, "[redacted]" indicated that 
she was the first cousin of the appellant.  She indicated 
that she had taken the appellant to the bus station when she 
left Waco to return home to San Francisco to be with her 
daughter and husband in December 1961.

In a statement received in 1991, [redacted] indicated that he had 
known the appellant for about three years and had found her 
to be honest, upstanding, and always willing to assist 
others.  In another 1991 statement, [redacted] related that he 
had also known the appellant for about three years, and to 
the best of his knowledge she was a person of good character.  
He indicated that she had married the veteran in 1959 and 
they lived together as husband and wife until 1975.  He 
stated that the veteran had disappeared and that the 
appellant searched for him but was unable to find him.  He 
also indicated they had never been divorced.  It appears that 
most of this statement was based upon information given to 
[redacted] by the appellant, and not upon his personal 
knowledge.  

The appellant testified at a hearing before the Board in 
Washington, D.C. in August 1991, and provided information 
that was essentially similar to that provided at her October 
1989 regional office hearing.  

A VA field examination report, dated in January 1993, 
reflects that the veteran's brother [redacted] and his second 
cousin [redacted] were interviewed, as well as other individuals.  
It was noted that [redacted] had suffered a second stroke and 
was confused and poorly oriented as to time, place, and 
events, and as such, his responses to questions were of no 
assistance.

[redacted] indicted to the VA field examiner that she was 60 years 
old and had resided in the Richmond/San Pablo area 
continuously since 1944.  She pointed out that their roots 
were in Oklahoma, and that they (she, [redacted], and the 
veteran) were the only members of their family in the San 
Francisco Bay area.  She noted that they were very close and 
lived in close proximity to each other; and she recalled that 
the veteran joined them in the latter part of 1960.  She 
stated that she saw the veteran on a regular basis from then 
until his death, and that she had never met the appellant and 
knew of no relationship the veteran had with the appellant.  
[redacted] pointed out that if the appellant had been around she 
certainly would have known about it, and indicated that [redacted] 
was the only wife of the veteran in California.

The VA field examination report also reflects that contact 
was made with [redacted], who indicated that she was [redacted]'s 
daughter and the veteran's step daughter.  She stated that 
she was fifteen years old when the veteran married her 
mother, and she did not know the appellant and did not know 
of any relationship the veteran had with the appellant prior 
to marrying her mother.

[redacted] was also contacted, and indicated that she was 69 
years old and had lived in Oakland continuously for some 40 
years.  She stated that she and her deceased husband were 
good friends with [redacted], [redacted], and the veteran.  She 
recalled the veteran coming to live with [redacted] late in 
1960, and stated that if the veteran had a wife with him she 
certainly would have known about it.  She stated that she did 
not know the appellant nor did she know of any relationship 
the veteran had with the appellant from the time he came to 
California in 1960 until his death.

The VA field examiner also indicated that the veteran had two 
sisters, [redacted] residing in Oklahoma, and [redacted] residing in 
Kansas.  [redacted] was interviewed by telephone.  She stated 
that she knew the appellant and that the veteran and the 
appellant left for California late in 1960.  She did not know 
whether they lived together in California.  [redacted] indicated 
that she knew nothing about the appellant and knew of no 
relationship the veteran ever had with her.

The RO received a November 1990 letter from [redacted] in which he 
indicated that he had known the appellant his entire life and 
knew all of her husbands.  He stated that the appellant had 
married the veteran, whom he had met in 1962 in San 
Francisco.  He related that he had kept in touch with them 
until he left and returned to Texas in 1969.  He indicated 
that he was aware that they were not divorced, and that the 
veteran was a sick man and stayed intoxicated all the time.  
He noted that the veteran "gave [the appellant] a hard 
time" and would leave for weeks at a time.  Otis further 
related that he had seen the appellant in 1975 when she came 
to Texas to see about her sick mother.  She told him that her 
husband was supposed to move to Texas with her; but that, 
after he did not arrive, she went back to California and 
could not find him.  Thereafter, he related, she returned to 
Texas, and after her mother died she went back looking for 
the veteran until 1982.

In July 1995 the appellant provided several additional 
statements in support of her claim.  She provided a March 
1994 statement from her daughter [redacted] which reflects the 
same information set forth in her June 1991 statement.  In a 
February 1994 statement, [redacted] indicated that the appellant 
was living with her husband from 1959 to 1975.  [redacted] 
indicated that she lived next door to the appellant's mother, 
and that the appellant and her husband would call every 
month.  She indicated that in 1975 the appellant's mother had 
become ill and the appellant came to Texas to care for her.

There was also submitted a March 1994 statement from a 
reverend (apparently residing in Texas) indicating that the 
veteran and appellant had never stopped living together as 
man and wife.  The reverend stated that they would call often 
asking about the appellant's mother who was ill.  She also 
stated that she had first met them in 1960 and communicated 
with them until 1975.  She indicated that, in 1975, her 
husband and others contacted the appellant and her husband to 
tell them that someone had to come and take care of the 
appellant's mother.  The husband stated he would send the 
appellant because he was sick and was unable to come.  

A statement from another reverend reflects that he had known 
the appellant for a long time and that she and her husband, 
the veteran, lived in San Francisco for a long time.  This 
reverend stated that years ago the appellant had to go to 
Waco to live so she could take care of her mother who was 
ill, and that before she left San Francisco [redacted] and her 
husband agreed that she should go to Waco to live.  He noted 
that the appellant's husband promised to come to Waco later 
as soon as he could get his medical records straightened out, 
but he died before he was able to move to Waco.  

In a March 1994 statement, a pastor indicated that he was 
acquainted with the  appellant's mother in 1948.  He 
indicated that to his knowledge the appellant came to take 
care of her mother, and that after he had moved from the 
neighborhood he visited the appellant's mother occasionally.  
He was informed that the appellant and her family were moving 
to Texas, and assumed that her husband and children were 
coming with her.  He noted that, after the death of her 
husband, he and the appellant spoke and she indicated she 
wished the veteran could have come as planned, but that his 
health did not allow him to come.

Another statement from [redacted] reflects that the appellant's 
husband had planned to move there as soon as he obtained a 
checkup from his doctor.

The appellant testified at a hearing before the undersigned 
Veterans Law Judge during a Travel Board hearing in Waco in 
September 1995.  She indicted that she and the veteran had 
gotten married in December 1959, and that in the beginning he 
had been a good man, a family man.  After he went to 
California, he changed and became very sick, and was abusive 
to her.  She noted that he spent most of his time in and out 
of the hospital.  

The appellant further testified that the veteran had come to 
California in the early part of 1960, and that he had never 
sent for them (herself and a child), so she went to the Red 
Cross and obtained money to go out there to be with him.  She 
related that during the time she and the veteran were 
residing together, he would sometimes disappear for days at a 
time, the longest period being three weeks, but would return 
home and beg her not to leave him.  She noted that it seemed 
like he had a mental problem and stayed intoxicated.  She 
noted that, in 1961, he beat her to the point that she 
required surgery at a VA hospital.

The appellant further testified that she had gone to Texas in 
1975, with the veteran's permission, to take care of her ill 
mother.  She did not consider herself separated from the 
veteran, and indicated that later she went back to California 
looking for him and could not find him.  She noted that she 
looked for him in 1975, 1978 or 1979, and 1980 or 1981, but 
that nobody knew where he was.  The appellant indicated that 
she had learned of the veteran's death after contacting VA, 
noted that she did not consider divorcing him, and related 
that she had loved him.  

In April 1996, the RO received an April 1990 statement of the 
veteran's sister [redacted], in which she stated that she did 
not see [redacted] or her children at the veteran's funeral.

Also in April 1996, the RO received a report of the 
appellant's treatment at the Letterman General Hospital, San 
Francisco, in July 1961 for abdominal pain.  The report 
indicates that the appellant had been in an automobile 
accident with resultant headaches and pains, and that 
physical examination revealed an enlarged uterus.  She was 
also hospitalized at that facility in August 1961 when 
operations were performed, including a total abdominal 
hysterectomy due to poor ovaries; it was noted that the 
appellant suffered from an old pelvic inflammatory disease, 
with hydrosalpinx.  None of these medical records corroborate 
the appellant's allegations of spousal abuse.  

Subsequent (and pursuant to) the Board's February 1997 
remand, the RO received an October 1995 decision by an 
administrative law judge for the SSA, wherein it was 
indicated by history that the appellant had filed an 
application for retirement benefits as widow of the veteran.  
Her application had been initially denied, and she filed a 
request for a hearing.  A hearing had been held in Waco, 
Texas, in December 1989, before an administrative law judge.  
In a decision issued in March 1990, it was held that the 
appellant was the legal widow of the deceased veteran and 
entitled to SSA benefits based on this record.

It was further indicted that, in January 1991, the Appeals 
Council had remanded the case for further proceedings.  [redacted], 
the veteran's subsequent spouse, then became a party to the 
hearing.  In February 1992, the March 1990 decision was 
reversed.  It was held that [redacted] was the legal widow of the 
deceased veteran.  Later in March, the appellant's attorney 
requested a review of the decision, and in December 1993 the 
Appeals Council again remanded the case for further 
proceedings.  In June 1994, [redacted] appeared before an 
administrative law judge to provide testimony.  The appellant 
appeared at a hearing in January 1995.

The SSA administrative law judge held that the appellant was 
the widow of the veteran at the time of his death, and 
entitled to widow's insurance benefits, and also held that 
[redacted] was the putative spouse of the veteran and also entitled 
to widow's insurance benefits from the SSA.

In September 1997 the SSA provided the RO records pertaining 
to its decisions regarding the appellant and [redacted], including 
copies of the actions set forth in the historical portion of 
the October 1995 administrative law judge decision.  There 
were also included copies of transcripts of the appellant's 
hearing before an administrative law judge in December 1989, 
and [redacted]'s hearing before an administrative law judge in June 
1994.

During the December 1989 SSA hearing, the appellant testified 
that the veteran had resided with her, but might stay away a 
month or two months.  She indicted that he was "in and 
out," and that they had never obtained a divorce.  The 
appellant further testified that in 1961 the veteran had 
beaten her and it had caused her to have a hysterectomy.  She 
related that the veteran had been going through a mental 
condition in 1961.

During the June 1994 SSA hearing, [redacted] related that she and 
the veteran had been married in October 1964.  She stated 
that she had met the veteran in about 1961 or 1962, and that 
she was a native of Oakland and had always lived there.  [redacted] 
further testified that she had never met the appellant.  She 
had initially heard the veteran mention the appellant in 
about 1979 or 1980, shortly before his death, and stated that 
at the time she met the veteran he did not indicate that he 
had ever been married before.  

In a November 1997 statement, the appellant indicted that she 
had been separated "a lot" from the veteran from 1975 until 
his death in 1980, but that these separations had been in no 
way her fault.  She stated that the veteran was abusive and 
an alcoholic, and that [redacted] had not lived continuously with 
the veteran, either.  The appellant stated she was the 
veteran's lawful widow, while admitting that she had not 
lived continuously with the veteran from the date of their 
marriage until his death.  

In January 1998 the appellant submitted a copy of a November 
1997 statement from the Social Security Administration 
regarding her supplemental security income.  She again 
indicated that she was the legal widow of the deceased 
veteran.  She has also provided a March 1998 statement 
providing information similar to that provided in earlier 
sworn statements.  

In July 2003, a photocopy of a June 1991 letter from a 
private attorney to an administrative law judge concerning a 
dispute between [redacted] and [redacted] in another forum was received 
into evidence.  

II.  Analysis

As noted above, the appellant contends that she should be 
entitled to VA death benefits as surviving spouse of the 
veteran, as she was the lawful spouse of the veteran at the 
time of his death and was not at fault in the separation 
between herself and the veteran.  The appellant indicates 
that she and the veteran were married in December 1959, that 
the veteran moved to California in 1960, and that she and her 
daughter later followed him there, where they continued to 
live together as husband and wife more-or-less continuously 
until 1975.  She states that in 1975 she went to Texas 
because her mother was ill, and upon returning to California 
the veteran had disappeared.  Thereafter, despite several 
attempts, she was unable to locate him and eventually learned 
of his death through VA.  It has also been argued on her 
behalf that the veteran was at fault for their separation due 
to his abusive conduct towards the appellant.  Not only is 
this argument inconsistent with the previously summarized 
argument, it is also inconsistent with the appellant's own 
sworn testimony at the September 1996 Travel Board hearing 
that she never ceased to love the veteran despite his abusive 
treatment, that she never considered divorcing the veteran, 
and that she only left the veteran to take care of her mother 
in Texas in 1975.  

On the other hand, the appellee and her representative 
essentially argue that [redacted] should remain entitled to VA 
death benefits as surviving spouse of the veteran because, 
when she married the veteran in October 1964, she was unaware 
that he had previously been married to the appellant and was 
without fault in the separation between herself and the 
veteran.  [redacted] maintains that she and the veteran resided 
together until 1969, when they separated; that they 
reconciled in 1972 and again separated later in 1972 due to 
the veteran's misconduct and drinking; and that they remained 
separated until the time of the veteran's death.  It is noted 
that [redacted]'s status as the "deemed valid" widow of the 
veteran, although indirectly at issue in this matter (i.e. if 
it is ultimately determined that the appellant is to be 
recognized as the veteran's surviving spouse for VA purposes, 
[redacted] would no longer be the "deemed valid" surviving 
spouse.  See 38 C.F.R. § 3.5), is not specifically before the 
Board.  It is not necessary to discuss her contentions at 
this point as the case turns on the appellant's status, nor 
is it necessary to discuss findings made by the RO to the 
effect that [redacted] was the veteran's "deemed valid" spouse at 
the time of his death.

To be entitled to death benefits as a "surviving spouse" of a 
veteran, a claimant must have been the veteran's spouse at 
the time of the veteran's death and must have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there was a 
separation due to the misconduct of, or procured by, the 
veteran without the fault of the spouse.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50.  

The requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b) (2004).

Death benefits may be granted where a claimant, without 
knowledge of any legal impediment, entered into a marriage 
with a veteran which, but for the impediment, would have been 
valid, and she thereafter cohabited with him for one year or 
more immediately before his death or for any period of time 
if a child was born of the reported marriage or was born to 
them before such marriage.  Such a claimant is not eligible, 
however, if a claim is filed by a legal surviving spouse of 
the veteran who is found entitled to such benefits.  
38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

In this case, the evidence establishes that the veteran and 
the appellant were married in December 1959.  Two prior 
marriages of the appellant had been terminated by divorce, 
and there is no evidence that the veteran and the appellant 
ever obtained a divorce.  Therefore, there is no doubt that 
the appellant was the lawful spouse of the veteran at the 
time of his death.  The SSA has also determined that the 
appellant was the legal widow of the veteran at the time of 
his death (while also determining that the appellee was his 
putative spouse and also entitled to SSA benefits). 

However, the record further indicates that the veteran and 
the appellant had been separated for some years at the time 
of his death.  Accordingly, in order to establish entitlement 
to recognition as surviving spouse of the veteran for VA 
purposes, it is necessary that the evidence demonstrate that 
the separation was due to the misconduct of, or procured by, 
the veteran, without the fault of the surviving spouse.  In 
this regard, the Court has held that the question of fault or 
absence of fault is to be determined based on an analysis of 
the parties' conduct at the time of the initial separation.  
Gregory v. Brown, 5 Vet. App. 108 (1993).

To be sure, the evidence of record is somewhat contradictory.  
However, it is clear to the Board that the veteran and the 
appellant did indeed separate in late 1960 or in 1961.  In 
the marital status form submitted in September 1961, the 
veteran stated that the appellant had "moved away" in 
December 1960.  The fact that they had at least separated in 
late 1960 is supported by the April 1961 VA hospital report 
which lists the veteran's brother, [redacted], as the veteran's 
next of kin, as opposed to the appellant.  No doubt the best 
support for the separation is contained in the December 1961 
report of contact form, which reflects that the appellant 
took it upon herself to telephone the RO and tell them that 
she wanted nothing to do with the veteran, and wanted a 
divorce from him.  The Board has reviewed no credible and 
convincing evidence of a continuing marital relationship 
between the veteran and the appellant after this date.  

Further, the address the appellant called the RO from in 
December 1961 was different than the address used by the 
veteran at the time.  As well, in November 1962, the veteran 
indicated that the two had separated in November 1961 because 
they did not get along.  Finally, the veteran's second cousin 
[redacted], contacted by VA in the course of the 1993 field 
examination (who appears to be a neutral witness as her 
statements were not submitted in support of, or by, a party 
of interest), stated that the veteran joined her in 
California in the latter part of 1960 and that she did not 
know of the appellant.  It is also significant that the 
veteran never designated the appellant as his spouse or 
claimed spousal benefits for her after 1961.  In sum, 
regardless of exactly when the parties separated (1960 or 
1961), it is clear that they indeed did separate no later 
than December 1961 and never resumed a permanent spousal 
relationship.  

Although there is no contemporaneous evidence of the 
circumstances surrounding the separation(s) (i.e. evidence 
specifically dated in 1960 and/or 1961), the Board is of the 
opinion that the parties indeed separated because they did 
not get along and not solely due to the misconduct of the 
veteran or procured by him.  The tone of the veteran's 
comments in December 1960 and the appellant's comments 
reflected by the report of contact in December 1961 strongly 
suggests that such was the case (i.e. that the parties did 
not get along).  It appears that the appellant and the 
veteran may have separated in 1960 or 1961 by mutual consent, 
but it is not shown that they lived apart for reasons of 
convenience, health, business, etc.  Rather, it appears they 
lived apart because they were not compatible and did not wish 
to continue the relationship.  

As to the appellant's version of the events surrounding the 
separation, the Board finds much of it to be less than 
credible, for the following reasons.  The appellant has 
contended that the contact made with the RO in December 1961 
never took place and that the information provided by the 
veteran in his marital status forms was wrong.  However, the 
report of contact form was filled out by an objective party 
in conjunction with his or her duties as an employee at the 
RO, and during the conversation, the person who called the RO 
made specific reference to a letter sent to the appellant 
from the RO, in which it was noted that they were aware of 
the separation.  It is not reasonable to conclude that this 
conversation did not take place (i.e. it is inconceivable 
that someone at the RO drew up a false report of contact form 
with such specifics while not having the claims folder 
available, and then associated it with the record).  

In addition, the appellant claims that due to a beating 
administered by the veteran in 1961, she was hospitalized and 
underwent a hysterectomy.  However, as reflected in the 
contemporaneous and objective evidence of record, this claim 
is not only not substantiated, it is not, to be frank, true.  
Specifically, the report from Letterman General Hospital 
reflects that the appellant suffered from old pelvic 
inflammatory disease, with hydrosalpinx.  The surgical 
procedure was performed due to the appellant's poor ovaries, 
not due to physical abuse by the veteran.  There is 
absolutely no indication that the appellant had been beaten 
at this time.  In fact, a month earlier, she had been 
admitted to that same facility after suffering injuries in an 
automobile accident, at which time physical examination 
revealed an enlarged uterus.  

Given the untruthfulness of these accounts, the Board simply 
does not find the appellant credible.  As such, the Board 
does not find any of her general allegations regarding the 
separation (as noted, her main contention is that they did 
not separate) - that the veteran was intoxicated and abusive, 
and that she was not at fault - credible.  As such, her 
statements are not probative with respect to determining 
whose conduct and the like led to the separation.

That said, the Board is left to rely on the contemporaneous - 
and inherently more reliable - evidence of record, which 
shows that the veteran and appellant separated in late 1960 
or 1961, through the fault of both or neither party.  In any 
event, the credible evidence certainly does not show that the 
separation was due to the misconduct of, or procured by, the 
veteran.  

In sum, the appellant's intent to seek a divorce and wanting 
nothing to do with the veteran, the veteran's statements in 
the marital status forms to the effect that the appellant 
left him and/or they did not get along, the fact that they 
had different addresses at the relevant time period, and the 
appellant's lack of credibility, all lead the Board to this 
conclusion.  

However, this does not end the discussion.  As noted above, 
temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).  The separation noted above was neither temporary 
nor ordinary.  In this regard, in the November 1962 marital 
status form, the veteran indicated that he had already been 
living with [redacted] for over a year, and it is noted that [redacted] 
and the veteran produced three children from July 1962.  In 
addition, [redacted] and the veteran participated in a marriage 
ceremony in 1964, and she was listed, essentially, as the 
veteran's spouse in various subsequent documents of record 
ending with the veteran's death certificate.  

The Board has no doubt that the veteran and appellant had 
some contact through the years up until 1975, and the 
evidence reflects that the veteran conducted himself in a 
somewhat transient and not very upstanding manner, and may 
have, at times, carried on some form of a relationship with 
both the appellant and the appellee at the same time (and 
possibly lived a "double life," as suggested by the 
appellant, although the Board is of the opinion that this may 
have been difficult, given the three children born from the 
relationship between the veteran and [redacted]; i.e. this no doubt 
would have been difficult to conceal from the appellant had 
they indeed maintained a marital relationship after 1961).  
However, the Board does not find that at any point the 
appellant and veteran reconciled and resumed a marital 
relationship.  In this regard, again, the objective evidence 
shows that the veteran had three children with [redacted] from 1962 
to 1965; and, from roughly 1962 to 1975, he lived in Berkley, 
Richmond, and Oakland.  The appellant, on the other hand, has 
indicated that the veteran was unable to have children and 
lived with her in San Francisco from 1962 to 1969 (again, the 
appellant's testimony is not credible).  

As noted, the appellant has also maintained that she and the 
veteran separated in 1975 when she went to Texas to care for 
her mother who had become ill.  She has indicated that the 
veteran had planned to later accompany her to Texas, but was 
unable to do so due to his own illness.  She stated that 
after she returned to California the veteran had disappeared 
and she was unable to locate him.  She then returned to Texas 
where she resided until the veteran's death.  She has 
indicated that she had initially learned of the veteran's 
death after contacting VA.  There are affidavits and 
statements of record from several individuals including the 
appellant's daughter, [redacted], which generally corroborate 
the appellant's contentions.

It is indeed plausible that the veteran, at some point prior 
to the appellant's return to Texas in 1975, made 
representations to the effect that he would make his way 
there to join her, and he may have even funded her trip.  It 
is also plausible that the appellant returned to California 
on a few occasions and looked for the veteran, to no avail.  
In this regard, and as an aside, the Board notes that from a 
longitudinal review of the record, it is unlikely that the 
veteran was lost or otherwise made himself scarce during this 
time period (from 1975 to the time of his death) to the point 
where even a less than thorough search would not have located 
him.  The RO was aware of his whereabouts at all times, as he 
was issued monthly compensation, and he had family in the 
area (the appellant has, among other things, indicated that 
the veteran's family would not divulge his whereabouts; this 
is not supported by the record nor does the Board find it 
credible, again, from an overall review of the record).  The 
appellant was well aware that the veteran had dealings with 
VA, and no doubt would have contacted the RO had she 
seriously been looking for the veteran.  

In any event, the general lay statements to the effect that 
the appellant indicated that the veteran would join her in 
Texas, and/or the veteran and appellant were married during 
the 1960s until the veteran's death, to include the 
statements made by the Texas sheriff and banker, are not 
evidence that they actually had a marital relationship for VA 
purposes (that they continuously cohabited, etc; the Board 
also notes that a majority of these lay statements do not 
refer to actual observations made regarding the veteran's and 
appellant's alleged relationship, rather they refer to what 
the appellant had related to them about that relationship, 
usually much later).  Many of the lay statements submitted in 
support of the appellant's claim were from her close 
relatives, who may have been biased in her favor or against 
the appellee, or from persons who were not speaking from 
personal knowledge of the relevant facts.  The evidence 
obtained from neutral lay witnesses does not, on the whole, 
support the appellant's contentions.  

The bottom line in this matter is that the appellant and 
veteran separated in late 1960 or 1961, not the result of 
misconduct by the veteran or procured by him, and the 
separation was neither temporary nor ordinary.  Further, the 
objective, credible, evidence does not indicate that at some 
point thereafter, the parties, although still legally 
married, resumed a marital relationship, that they 
continuously cohabited until the veteran's death, or that 
they cohabited until the veteran abandoned the appellant by 
not joining her to live in Texas as planned.  As such, the 
appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA death benefits.  
38 U.S.C.A. § 101; 38 C.F.R. §§ 3.50, 3.52. 3.53.  




ORDER

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purpose of VA benefits is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs


